IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit
                                                                           F I L E D
                                       No. 06-50743                      September 12, 2007

                                                                       Charles R. Fulbruge III
KALU DIOGU                                                                     Clerk


                                                  Plaintiff-Appellant
v.

FREESCALE SEMICONDUCTOR, INC.; MOTOROLA, INC.

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 1:05-CV-13


Before REAVLEY, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM:*
       Having considered the briefs, argument by counsel, and pertinent parts of
the record, and essentially for the reasons stated by the district court, the
judgment is AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.